Exhibit 10.84

ICONIX BRAND GROUP, INC.

RESTRICTED STOCK AGREEMENT

To: [                    ]

Date of Award: [                    ]

You are hereby awarded, effective as of the date hereof, [            ] shares
(the “Shares”) of common stock, $.001 par value (“Common Stock”), of Iconix
Brand Group, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2009 Equity Incentive Plan (the “Plan”), subject to certain
restrictions specified below in Restrictions and Forfeiture. (While subject to
the Restrictions, this Agreement refers to the Shares as “Restricted Shares”).

During the period commencing on the Award Date and terminating on
[                    ] (the “Restricted Period”), except as otherwise provided
herein, the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered and are subject to forfeiture (the “Restrictions”).

Except as set forth below, the Restricted Period with respect to the Shares will
lapse in accordance with the vesting schedule set forth below (the “Vesting
Schedule”). Subject to the restrictions set forth in the Plan, the Administrator
(as defined in the Plan) shall have the authority, in its discretion, to
accelerate the time at which any or all of the Restrictions shall lapse with
respect to any Shares subject thereto, or to remove any or all of such
Restrictions, whenever the Administrator may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Period.

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:

 

Restrictions and Forfeiture   

You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule, at
which point the Restricted Shares will be referred to as “Vested.”

 

If your membership on the Board is terminated, your unvested Restricted Shares
will be forfeited.

 

Page 1 of 7



--------------------------------------------------------------------------------

Vesting Schedule    Assuming you provide Continuous Service (as defined herein)
as member of the Board of the Company or an Affiliate of the Company, all
Restrictions will lapse on the Restricted Shares on the Vesting date or Vesting
dates set forth in the schedule below for the applicable grant of Restricted
Shares and they will become Vested.

 

Vesting Schedule

Vesting Date

   Number of Restricted Shares that Vest

[                    ]

   [            ]

 

Change in Control    In the event of a Change in Control (as defined in the
Plan), all of the Restricted Shares shall thereupon become fully vested.
Continuous Service    “Continuous Service,” as used herein means the absence of
any interruption or termination of your service as a member of the Board. Share
Certificates   

The Company will issue a certificate (or certificates) in your name with respect
to the Shares, and will hold such certificate (or certificates) on deposit for
your account until the expiration of the Restricted Period with respect to the
Shares represented thereby. Such certificate (or certificates) will contain the
following restrictive legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2009 Equity Incentive Plan of the Company, copies of which are on file in
the office of the Secretary of the Company.”

Additional Conditions to Issuance of Stock Certificates    You will not receive
the certificates representing the Restricted Shares unless and until the Company
has received a stock power or stock powers in favor of the Company executed by
you. Cash Dividends    Cash dividends, if any, paid on the Restricted Shares
shall be held by the Company for your account and paid to you upon the
expiration of the Restricted Period, except as otherwise determined by the
Administrator. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld cash
dividends on any Restricted Shares which are forfeited and all such cash
dividends shall be forfeited along with the Restricted Shares which are
forfeited. Tax Representations   

You hereby represent and warrant to the Company as follows:

 

(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.

 

Page 2 of 7



--------------------------------------------------------------------------------

  

(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes (as ordinary income) the fair market value of the Shares as of
the date any “restrictions” on the Shares lapse. To the extent that an award
hereunder is not otherwise an exempt transaction for purposes of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), with
respect to officers, directors and 10% shareholders subject to Section 16 of the
1934 Act, a “restriction” on the Shares includes for these purposes the period
after the award of the Shares during which such officers, directors and 10%
shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, you understand that you may elect to be taxed at the time the
Shares are awarded rather than when the restrictions on the Shares lapse, or the
Section 16(b) period expires, by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
the award.

 

YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO FILE TIMELY THE ELECTION AVAILABLE TO YOU UNDER SECTION 83(B) OF THE CODE,
EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
YOUR BEHALF.

Securities Law Representations   

The following two paragraphs shall be applicable if, on the date of issuance of
the Restricted Shares, no registration statement and current prospectus under
the Securities Act of 1933, as amended (the “1933 Act”), covers the Shares, and
shall continue to be applicable for so long as such registration has not
occurred and such current prospectus is not available:

 

(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

 

Page 3 of 7



--------------------------------------------------------------------------------

  

(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

Stock Dividend, Stock Split and Similar Capital Changes    In the event of any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Administrator deems in its sole discretion to be similar circumstances, the
number and kind of shares subject to this Agreement shall be appropriately
adjusted in a manner to be determined in the sole discretion of the
Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Any shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the Restricted Shares shall be subject to the same restrictions as
the Restricted Shares, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended and deposited with
the Company as provided above with respect to the Restricted Shares, and any
cash dividends received with respect to such shares of Common Stock or other
securities shall be accumulated as provided above with respect to the Restricted
Shares. Non-Transferability    Restricted Shares are not transferable. No Effect
on Corporate Authority    You understand and agree that the existence of this
Agreement will not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stocks with preferences ahead of or
convertible into, or otherwise affecting the common shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Arbitration   
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall, unless the Company in its sole

 

Page 4 of 7



--------------------------------------------------------------------------------

   discretion determines otherwise, be settled by arbitration, at a location
designated by the Company, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time. However, prior to submission to arbitration you will attempt to resolve
any disputes or disagreements with the Company over this Agreement amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, you and the Company may resolve
the dispute by settlement. You and the Company shall equally share the costs
charged by the American Arbitration Association or its successor, but you and
the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on you and the Company. Further, neither you nor
the Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award. Governing Law    The laws of the
State of Delaware will govern all matters relating to this Agreement, without
regard to the principles of conflict of laws. Notices    Any notice you give to
the Company must be in writing and either hand-delivered or mailed to the office
of the Chief Executive Officer of the Company. If mailed, it should be addressed
to the Chief Executive Officer of the Company at its then main headquarters. Any
notice given to you will be addressed to you at your address as reflected on the
personnel records of the Company. You and the Company may change the address for
notice by like notice to the other. Notice will be deemed to have been duly
delivered when hand-delivered or, if mailed, on the day such notice is
postmarked. Agreement Subject to Plan; Entire Agreement    This Agreement shall
be subject to the terms of the Plan in effect on the date hereof, which terms
are hereby incorporated herein by reference and made a part hereof. This
Agreement constitutes the entire understanding between the Company and you with
respect to the subject matter hereof and no amendment, supplement or waiver of
this Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the President of the Company Conflicting Terms    Wherever
a conflict may arise between the terms of this Agreement and the terms of the
Plan in effect on the date hereof, the terms of the Plan will control.

 

Page 5 of 7



--------------------------------------------------------------------------------

Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions.

 

ICONIX BRAND GROUP, INC. By:  

 

 

Page 6 of 7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Agreement. I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to this Restricted Stock Agreement. I accept this Restricted
Stock Agreement in full satisfaction of any previous written or oral promise
made to me by the Company or any of its Affiliates with respect to option or
stock grants.

 

Date:  

 

             

 

        [                    ]        

 

        ADDRESS

 

Page 7 of 7